Citation Nr: 0728451	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a urinary disorder.  

3.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO in Reno, Nevada, currently 
has jurisdiction over the case.

In July 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The issues of entitlement to service connection for a urinary 
disorder and erectile dysfunction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2. There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
June 2004 and March 2006.  The June 2004 letter was provided 
to the veteran prior to the initial adjudication by the RO in 
September 2004.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  This letter informed the 
veteran that VA needed specific details of the stressful 
incident(s) in service that resulted in PTSD.  A PTSD 
questionnaire was enclosed with this letter.  

The March 2006 letter provided the veteran notice as to 
assignment of disability ratings and effective dates.  
Although this notice did not precede the initial adjudication 
of his claims, no prejudice can result to the veteran.  In 
this regard, the Board is denying his claim, rendering moot 
any questions as to these downstream elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The June 2006 Statement of the Case 
indicates that the RO requested all records of VA treatment 
specified by the veteran and received records from the 
Albuquerque VA in response.  The veteran has not requested VA 
assistance in obtaining any other evidence.  The veteran has 
been unable to provide sufficiently detailed information for 
VA to further develop his claim for PTSD with regard to 
verification of his claimed in-service stressors.  In this 
regard, he identified the dates of one alleged stressor, the 
destruction of an ammunition dump several miles away from his 
unit.  However, he was unable to identify the unit to which 
this ammunition storage unit was assigned.  Therefore, VA has 
no means to request service documents or other verification 
of this claimed stressor.  

In a September 2006 statement, the veteran contended that the 
VCAA requires VA to advise the veteran how to substantiate 
his claim as well as the existence of negative evidence and 
how to counter this evidence.  No provision enacted under the 
VCAA requires VA to advise the veteran of the existence of 
negative evidence, which in this case amounts to absence of 
evidence.  Neither does the VCAA require VA to advise the 
veteran as how to counter negative evidence.  The notice 
letters provided to the veteran sufficiently advised him as 
to how to substantiate his claim, that is, to submit evidence 
of his claimed stressors, including the units which were 
involved in the stressors, as well as evidence that he 
suffers from PTSD.  Therefore, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Service Connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

Unclear from the record is whether the veteran has been 
diagnosed with PTSD and, if so, as a result of which 
stressors.  Vet Center records, dated from February  through 
August 2005, contain counseling notes that report the 
veteran's stressors and state that he suffers from symptoms 
of PTSD.  However, these notes do not provide a diagnosis if 
PTSD and do not directly state what stressors contribute to 
his symptoms.  Regardless, the Board will proceed assuming, 
without deciding, that the veteran has a current diagnosis of 
PTSD.  More importantly and preliminary to any diagnosis of 
PTSD based on the claimed stressors, the veteran's claim 
fails for lack of verification of his claimed in-service 
stressors.  

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "....Where...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau at 395. In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Service personnel records show that the veteran served in the 
Republic of Vietnam for nearly one year.  His military 
operations specialty is listed as a Hawk Missile launch 
repairman.  Personnel records, along with service medical 
records, provide evidence that the veteran served with an 
artillery unit during his tour in Vietnam.  Service medical 
records are absent for any reports of psychiatric symptoms.  
Neither the veteran's service personnel records nor his DD 
214 provide any indication that he engaged in combat with the 
enemy.  Nor does the veteran contend that he engaged in 
combat with the enemy.  Therefore, the veteran's own 
statements, standing alone, as to his claimed stressors are 
insufficient to verify the occurrence of in-service 
stressors.  

The veteran has described two in-service stressors.  In a 
statement received in June 2005, he reported that, during 
service, and as he was walking across an open area, a sniper 
round went past his right ear.  He stated that he there was 
no injury and no record created in response to this alleged 
event.  In that statement, and elaborated upon during his 
July 2007 testimony, the veteran described an explosion at a 
manned ammunitions storage unit during the end of his tour in 
Vietnam.  He stated that this storage unit was located three 
to five miles from his location when it was destroyed by an 
explosion.  Hearing transcript at 4.  He further testified 
that he observed the explosion from the distance of three to 
five miles, was not involved in the cleanup, and did not 
receive any report of casualties.  Id.  This ammunition 
storage unit was not attached to the unit in which he served 
and he indicated in his June 2005 statement that he did not 
know the unit under which this ammunition storage unit was 
attached or the names or any causalities or witnesses to the 
event.  

The veteran has been unable to provide independent 
verification of either of the claimed in-service stressors or 
enough information to allow VA to request unit records or 
verification through the U.S. Army and Joint Services Records 
Research Center (JSSRC).  Because his claimed in-service 
stressors have not been sufficiently verified, his claim for 
entitlement to service connection for PTSD must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran claims that he suffers from a urinary disorder 
and erectile dysfunction as a result of his service.  VA 
medical records from the Portland, Oregon VA Medical Center 
(VAMC), dated in March 2005, indicate that the veteran 
underwent a transurethral resection of a bladder tumor at the 
Albuquerque, New Mexico VAMC in September 2004.  Included in 
this note is a "Review of remote data" which includes 
results of September 2004 pathology tests, urogram, and a 
renal ultrasound.  However, the most recent records from the 
Albuquerque VAMC are from June 2004 and it appears that June 
2004 is also the date of the last request for records from 
the Albuquerque VAMC.  

Because surgical treatment for bladder cancer is pertinent to 
the veteran's claims for a urinary disorder and erectile 
dysfunction, any available records of treatment for urinary 
complaints at the Albuquerque VAMC must be obtained.  It is 
particularly essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed, as VA 
treatment records are constructively part of the record which 
must be considered.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  On remand, these records must be obtained and 
associated with the claims file unless it is demonstrated 
that the records do not exist or continued attempts to obtain 
the records would be futile.  See 38 U.S.C.A. § 5103A.  

Further, the veteran testified that he was treated for 
erectile dysfunction by Dr. Jenny Como in Santa Fe, New 
Mexico.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:




1.  Obtain the veteran's complete 
treatment records from the Albuquerque 
VAMC, dated since June 2004, including 
records related to his transurethral 
resection of a bladder tumor in 
September 2004.  If no records are 
available, obtain a negative reply and 
associate that reply, along with 
documentation of efforts to obtain the 
records, with the claims file.  

2.  Obtain the veteran's treatment 
records from Dr. Jenny Como in Santa 
Fe, New Mexico.

3.  If upon receipt of additional 
evidence it is shown that VA 
examination and/or a medical opinion is 
necessary, schedule the veteran for a 
VA examination.  See 38 C.F.R. 
§ 3.159(c)(4).

4.  Finally, readjudicate the veteran's 
claims for service connection for a 
urinary disorder and erectile 
dysfunction.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


